Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
At [0004], lines 3-5, the disclosure is unclear with regard to the statement that the control system is configured to calculate a deviation between “an actual value and a predetermined target value of a lifting movement”. It is unclear how “a lifting movement” can have an “actual” or “target” value and perhaps applicant intended to disclose “a lifting moment” which can be represented by a value or, alternatively, perhaps “a lifting movement” should be deleted and “the actuating speed, actuating hydraulic pressure, or position” should be inserted therefore. It is apparent that the actual values as those of the actuating speed, actuating hydraulic pressure, or position and likewise the target values should be desired (target) values of these same criteria. 
At [0004], lines 10-11, and at [00010], line 6, the disclosure states again that the control unit is configured to receive “measured actual values” and calculate a deviation between the “actual value” and “target value” of the “lifting movement”. Here again, the disclosure should be modified as set forth above. Appropriate correction is required.

Claim Objections
Claims 1-2, 4, 6-10 are objected to because of the following informalities: 
In claim 1, line 7, “a predetermined target value of the lifting movement of the crane assembly” should perhaps be “a predetermined target value of the actuating speed, actuating hydraulic pressure, or position of the crane assembly” for clarity. 
In claim 1, lines 12-13, “movement of the crane assembly to move” should be “moving”. 
In claim 4, line 6, “a predetermined target value derived from an operator station” should perhaps be “a predetermined target value derived from a target actuating speed, a target actuating hydraulic pressure, or a target position” for clarity. 
In claim 4, line 13-14, “the crane assembly to move” should be “movement of”. 
In claim 9, lines 13-14, “a predetermined target value of the lifting movement of the crane assembly” should perhaps be “a predetermined target value of the actuating speed, actuating hydraulic pressure, or position of the crane assembly” for clarity. 
In claim 9, line 19, “movement of the crane assembly” should be “moving”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the limitation that the corrective measure being “movement of the crane assembly” (see [0004], lines 12-16), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification describes four distinct corrective measures being either: (1) increasing power output of the primary power9 source, (2) increasing a power output of the hydraulic power source, (3) movement of the10 crane assembly and/or (4) movement of the crane tool, so that a required lifting torque is11 reduced and the predetermined target value is fulfilled.12 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 both recite "increasing power output of the primary power source", "increasing a power output of the hydraulic power source", "movement of the crane assembly to move a tip of the crane assembly" but it is not clear which are the required technical features to obtain the claimed result "so that a required lifting torque is reduced”. Specifically, it is unclear how increasing of the power output of the primary or hydraulic power sources would lead to reducing of the required lifting torque. The specification at [0004] which states essentially the same (that the corrective measures listed allow for “a required lifting torque” to be “reduced and the predetermined target value fulfilled” adds no further explanation of how this is accomplished. 
The method claim of claim 4 likewise recites the steps of controlling the crane assembly to execute the corrective measure and reduce a required lifting torque where the corrective measure is at least one of controlling a power output of the primary power source, controlling the power output of the hydraulic power source, or controlling movement of a tip of the crane assembly and it is unclear how controlling the power output of the primary or hydraulic power source would allow for the controlling of the crane assembly to reduce the lifting torque as recited. The specification at [0004] which states essentially the same (that the corrective measures listed allow for “a required lifting torque” to be “reduced and the predetermined target value fulfilled” adds no further explanation of how this is accomplished. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 9-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3239092. 
For claim 1, EP 3239092 (EP ‘092) ([0011-0039], especially [0014-0038] and FIGS. 1,5) discloses a control system configured to control movement of a hydraulically operated crane assembly (10) and a crane tool (17) of a work vehicle (1) with a primary power source and a hydraulic power source, the control system comprising: 
a sensor (32, 42-44) configured to measure actual values of at least one of an actuating speed, an actuating hydraulic pressure (see pressure sensor 32 - paragraph [0037]), or positioning data of the crane assembly (sensors 41 to 44 - paragraph [0027]); and 
a control unit (25) having a CPU configured to receive the measured actual values, calculate ([0021]) the deviation between the actual value (supplied by sensors 32, 41-44, [0020]) and a predetermined target value (generated by maneuvering unit 24) of the lifting movement of the crane assembly, and calculate corrective measures of the crane assembly to minimize the deviation ([0033]).
EP 092 discloses the corrective measures comprise movement of the crane assembly, or movement of the crane tool (paragraphs [0033] and [0036]) so that a required lifting torque is reduced and the predetermined target value is fulfilled. 
Specifically, EP 092 discloses corrective measures to “allow the execution of any combination of crane boom movements that keeps lifting radius r unchanged or reduces the lifting radius r (see [0033], lines 14-17). What this means is that the control unit (25) of EP 092 is configured to calculate corrective measures which allows for the movement of the crane assembly to minimize the deviation in position of the tip of the crane assembly. EP 092 allows for boom movement to reduce lifting radius r thus minimizing deviation in position of the tip of the crane, as broadly recited, understood, and interpreted. 
For claim 2, the sensor is coupled to the crane assembly of the work vehicle (FIG.5).  
For claim 3, the predetermined target value is determined by an actuating angle of a lever or a button (24, FIG.2) actuation. 
	For claims 4-5, EP 092 inherently discloses the recited method. 
For claim 6, the controlling movement is actuating the crane assembly to move a tip (P) of the crane assembly closer to a base of the crane assembly ([0033], lines 10-27).  
For claim 7, the controlling movement is actuating a boom extension (13b) inward to bring a tip of the crane assembly closer to a base of the crane assembly ([0033], lines 10-27).  
For claim 8, the controlling movement is actuating the crane assembly so that a tip (P) of the crane assembly is moving closer to a base of the crane assembly without further lifting the tip of the crane assembly upward ([0037], lines 32-41; where the hydraulic system runs out of pressure and the tip is held without movement by the load holding valve 31).  
	For claim 9, EP 092 discloses the work vehicle having the control system set forth above. 
For claim 10, further comprising a crane tool (17) coupled to the crane assembly and controlled by the hydraulic working system.

Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive.

112 Rejections
Applicant submits that the metes and bounds of the claimed invention are clear “when read in view of the specification” without further explanation. Applicant does not point to a specific part of the specification to help further understanding or clarify the issue. Applicant makes absolutely no attempt to resolve the rejection. No explanation is given as to which technical features are required to obtain the claimed result of reducing the lifting torque. Applicant does not explain how specifically “increasing power output of the primary power source,” or “increasing a power output of the hydraulic power source,” would accomplish this function. Simply adding (amending) the claim(s) to include “to try to fulfill the predetermined target value” does not even assist in explaining how fulfilling the target value would reduce the lifting torque. It is unclear to the examiner, a person of ordinary skill in the art, how Increasing a power output to either of the primary power source or the hydraulic power source would “reduce” a required lifting torque. 
Applicant further remarks that the Office has erred in reading that the terms “also reduce lifting torque”. The Office has not erred in reading the terms of the claim (nor in reading the disclosure of the specification) and advises applicant to carefully read applicant’s own disclosure. 
Specifically, at [0004], lines 6-16, the applicant discloses that the control system has a CPU which is configured to calculate corrective measures. The specification goes on to state specifically what those corrective measures are. Namely, the corrective measures include “increasing power output” to either of the primary power source or the hydraulic power source, “movement of the crane assembly”, and/or “movement of the crane tool” so as to reduce a required lifting torque. 

    PNG
    media_image1.png
    301
    815
    media_image1.png
    Greyscale
 

Applicant’s response does not amount to a satisfactory answer to the 112 rejection and is not persuasive. The rejection is maintained. 

Rejections under 35 U.S.C. § 102
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that EP 092 discloses “increasing a power output of the primary power source,” “increasing a power output of the hydraulic power source,” and “movement of the crane assembly”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the claim(s) recite only “at least one” of the listed countermeasures and not all three as argued by applicant. 
Applicant argues that nowhere in EP 092 is such disclosures made stating there is no control system that performs the above corrective measures. The examiner disagrees and request for applicant to carefully review the rejection set forth above. EP 092 does indeed disclose an electronic control device that allowing for the execution of any combination of crane boom movements that keeps lifting radius r unchanged or reduces the lifting radius r (see [0033], lines 14-17) thereby reducing lifting torque as recited. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments are not persuasive and the rejection set forth above is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For claims 2 and 10, Andruch, III et al. teaches (FIGS.1-2) a position measuring device arranged on the boom tip section (implement 12). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616